Title: From John Adams to Samuel Adams, 19 August 1782
From: Adams, John
To: Adams, Samuel



The Hague August 19. 1782
My dear Sir

The present Minister, Shelburne I remember disgusted me by an unintelligible, misterious and Equivocal Letter or Number of Letters and in general by the Conduct he held, fifteen or Twenty years ago, and I recollect some disputes I had with Mr Otis upon his Lordships subject at that time. His Lordship appears to be the Same Character at this day. He is a good Proof of personal Identity. His Court have lately Signified, in, this Style to the two Imperial Courts and to Versailles, that his Majesty pretended not to prejudge any question, nor to hinder any Person from entering a Congress, whether it was a question of the States General, or whether they would make enter there the American Colonies. The Commission to Mr Fitzherbert, is to treat of Peace with the Ministers quorum cun que Statuum quorum interesse poterit.
Now if St James’s means by this, the United States why not Use the Words? If they do not mean them, We ought not to be decoyd by Such Artifices. There Seems to be Something like an Endeavour in Earnest to agree upon Some Preliminaries, but what will be the Success I know not. Charles Fox has shewn himself the greatest Statesman in G. Britain, and if his Idea had been adopted he would have really served his Country.
I See, by the Papers, the Massachusetts goes on very consistently and Steadily—the Same Govr. Lt, and President of the senate. I wish myself often with you, and hope, sometime or other to be so, for I am weary of So insipid an Existence as I hold in Europe. I am wearing myself out, to little visible Purpose. I came within an Hairsbreadth of Succumbing under this dutch Mission, but thank God it is terminated happily, and I look upon it, the very critical Pivot upon which our System turned in Europe, and Our Sons will see, if We do not the Importance of it. This being accomplished I see nothing more for me to do in Europe, as to Peace I despair as Things now are of doing so much good, as I could do at home, with infinitely more Satisfaction.
This State is thinking of Sending a Minister to Philadelphia if he should land at Boston I hope he will be taken proper Notice of. But the Step here is too Slow, and it is very difficult to quicken it.

Affectionately yours.

